                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 PETER BYORTH and ANN                              CV 17-153-BLG-TJC
 McKEAN, on behalf of themselves and
 all those similarly situated,
                                                   ORDER DENYING
                     Plaintiffs,                   PLAINTIFFS’ UNOPPOSED
                                                   MOTION TO SEAL
 vs.

 USAA CASUALTY INSURANCE
 COMPANY and JOHN DOES I-X,

                     Defendant.

       Plaintiffs have filed Unopposed Motion to Seal. (Doc. 101.) Plaintiffs’

motion fails to comply with L.R. 5.1(d)’s provisions. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ motion is DENIED without

prejudice. Plaintiffs may refile their motion in compliance with L.R. 5.1(d) by (1)

explaining why including the document in the public record is not appropriate, and

(2) stating why it is not feasible to file a redacted version of the document in the

public record, or (3) filing a redacted version of the document in the public record.

       IT IS ORDERED.

       DATED this 13th day of March, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
